DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 8/15/2022. Claim 1 has been amended. No additional claims have been added. No additional claims have been cancelled. Claims 1, 4, 5 and 7 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with ----Counsel Seong-Il Jeong on 8/26/2022. 
The application has been amended as follows: 


A toothbrush comprising: 
a handle; 
a head connected to the handle and comprising a first surface, a distal circumference provided at a front end of the first surface, a proximal circumference provided at a rear end of the first surface, 
a longitudinal axis, and 
a lateral axis; 
a plurality of first cleaning elements provided at the front end of the first surface along the distal circumference of the first surface; 
a plurality of second cleaning elements provided at the rear end of the first surface; and 
a single tooth space corresponding to a space provided on the first surface and having a periphery defined by the first and second cleaning elements, 
wherein the tooth space is provided to accommodate an average-sized molar tooth of people, 
wherein the second cleaning elements are provided in a region having an area corresponding to 40% to 60% of an area of the first surface, 
wherein the handle is connected to the rear end of the first surface, 
wherein the tooth space is provided in an elliptical shape having the longitudinal axis of the head as a major axis, 
wherein a center of the tooth space is disposed in the front end of the first surface, 
wherein the first cleaning elements are provided in a semi-elliptical 


Response to Amendment
The examiner fully acknowledges the amendments made to the abstract and claim 1 filed on 1/17/2022. The Applicant’s amendments to the abstract is sufficient to overcome specification objection. The Applicant’s amendments, with examiner’s suggested amendment, to claim 1, are sufficient to overcome the rejection of claim 1 based upon the USC 35 103 rejection in view of Spyra, Bauer smiles, and in further view of Solanki (US Patent NO. 6314605)  from the previous office action, thus the rejection is set forth has been withdrawn. 

Response to Arguments
The applicant’s arguments, see pages 4-14, filed 08/15/2022 with respect to the rejection of claim 1 under USC 35 103 rejection in view of Spyra, Bauer smiles, and in further view of Solanki (US Patent NO. 6314605) being unsustainable due to amendments to claim 1 have been fully considered and are persuasive. Therefore, the rejection from the previous office action has been withdrawn. 

Reasons for Allowance
Claims 1, 4, 5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In regards to claim 1, Spyra teaches
 	A toothbrush (toothbrush: page 2 column 1, line 12) comprising: 
a handle (brush handle 2); 
a head connected to the handle and comprising a first surface (a plate one with the handle: claim 1 line 1-2), a distal circumference provided at a front end of the first surface, a proximal circumference provided at a rear end of the first surface, a longitudinal axis, and a lateral axis (see annotated fig. 6 below);
a plurality of first cleaning elements provided at the front end of the first surface along the distal circumference of the first surface (see annotated fig.6 below); 
a plurality of second cleaning elements provided at the rear end of the first surface (see annotated fig.6 below; and 
a tooth space corresponding to a space provided on the first surface between the first and second cleaning elements (forming a substantially circular space so as to substantially one tooth: Page 2, column 1, lines 23-24; See annotated drawing below);

    PNG
    media_image1.png
    306
    785
    media_image1.png
    Greyscale

wherein the handle (brush handle 2) is connected to the rear end of the first surface (see annotated fig. 6 below), 
wherein the tooth space is provided in an elliptical shape having the longitudinal axis of the head as a major axis (see annotated fig. 6 below),
wherein a center of the tooth space is disposed in the front end of the first surface (see annotated fig. 6 below), 
 
    PNG
    media_image2.png
    337
    829
    media_image2.png
    Greyscale

wherein the first cleaning elements are provided in a semi-elliptical 

    PNG
    media_image3.png
    306
    822
    media_image3.png
    Greyscale

Spyra fails to disclose that the tooth space is provided to accommodate an average-sized molar tooth of people. Bauer smiles provides dimensions for the average lengths and widths for different dimensions of the main classifications of teeth within the human mouth, including the first, second, and third molars. Since Spyra’s desire was to create a “space so as to substantially surround one tooth”, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spyra to incorporate the teachings of the Bauer Smiles in order that the tooth space could accommodate a human molar tooth.

Spyra as modified, such that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious that that there is a single tooth space disposed towards the front of the tooth brush first space, and that the periphery of the tooth space is defined by the first and second cleaning elements, in combination with all the other elements in the claim. The second cleaning elements of Spyra fail to define the periphery of the tooth space in the front portion of the tooth brush disclosed by Spyra. 
Claims 4, 5 and 7 are allowed as being dependent on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723